The opinion of the court was delivered by
Barrett, J.
I. Section 11 of chapter 22 of the General Statutes requires that th.e teacher shall obtain of the superintendent a certificate of qualifications. It does not prescribe the fornq but requires the fact, and prescribes the duty of the.superintend*' ent a,s to examining and ascertaining whether the applicant possesses the requisite qualifications. It is to be assumed that he ’ will faithfully do that duty, and that, in the given case, he has faithfully done it. When he certifies affirmatively that the party was examined and approved by him on a given day, what does it mean other, or less, than that the examined party was found by him to possess the qualifications required by the law ? If that -is the meaning, then the certificate answers the requirement of the statute both as to form and substance. The thing is what the law in this case regards, and not the particular dress in which the tiling-may be presented.
II. The objection, that the plaintiff did not in fact obtain the certificate, and was not examined till some time after she began-to teach the school, can not avail in this case. The certificate, on its face, shows that it was seasonable. The evidence aliunde 'shows that she seasonably applied, and did all she could to get a seasonable examination; that she, in fact, subjected herself to-the direction and convenience of the superintendent, acting in good faith herself, and the superintendent acting equally in:' good faith. The certificate was designed by him to serve the same purpose as if he had been able to do this service of making' the examination and the certificate within the two weeks while' the plaintiff ivas in Granby'before the school began, and was on his hands for examination. When she was examined she was found to be qualified. It would be a harsh rule to hold that her contract was void in such a sense as to preclude her from getting, pay for the service she actually rendered, and for the damage *358caused to ber by being unjustifiably turned out of scbool before the completion of the stipulated term. Such a rule would contravene the doctrine of Paul v. School District in Sartland, 28 Vt., 575, and of Blanchard v. School District in Warren, 29 Vt., 433, and it is not required by any case cited in the argument, or known to the court.
Moreover, Peout, J., has in mind a case in Rutland county, in which Hall, J., delivered the opinion, about 1849 or 1850, where the very point was decided as we now hold. It may well be held upon sound principle, with the countenance of many decided cases, that the certificate should be held operative from its date in cases free from fault on the part of the applicants for examination, where they have done all in their power to get the certificate within the time required by the letter of the statute, and the delay has been the act of the public officer charged with the duty of making the examination, and giving the certificate, and where, as in this case, the applicant was entitled, on the score of qualifications, to have the certificate granted.
III. As to the alleged lack of knowledge on the part of the committee of the due return of the register before the bringing of this suit: we are not referred to, nor are we aware of, any law imposing on the plaintiff the duty of giving notice or knowledge of that fact to the committee. The statute only requires the teacher to duly keep and fill out the register and return it to the clerk.
I am glad personally not to feel obliged to invoke the aid or countenance of the decision made in Crosby v. School District in Readsboro, 35 Vt., 623, in holding that this point can not be maintained.
IV. The county court properly excluded the evidence offered in respect to the answers made by the plaintiff to the impertinent, if not impudent, inquiries made of her by her scholars, about the trouble she had had in her school in Barton. It had no bearing on any thing in issue. If it had been proper to show that her moral character was bad, that mode of showing it was not warranted by any principle of law or rule of practice.
The judgment is affirmed.